DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Although Applicant’s election without traverse of Species I (Fig. 1 to 8), and Claims 1-20 in the reply filed on 12/10/2021 is acknowledged, the examiner withdraws the restriction requirement mailed on 11/04/2021. Upon reconsideration of Restriction/Election mailed on 11/04/2021, the examiner has concluded that the indicated species are obvious variants of each other based on the current record. Thus, Claims 1-20 are examined without restriction. 

	Acknowledgement of Amendments
The Amendments to Claims filed on 12/10/2021 have been acknowledged by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a linear guiding means, which engage both bodies and guide them while preventing a relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes,” in Claims 1 and 2, 
 “A linear guiding means” meets the three-prong test set forth in MPEP § 2181, subsection I because A) it uses the generic placeholder “means”, B) said generic placeholder is modified by functional language (i.e. the “which” after the generic place holder as well as the terms “engage…and guide them while preventing a relative rotation…”) and C) the claim does not recite any structure, material or acts for performing the claimed function of “engage…and guide them while preventing a relative rotation.” It is noted that the terms “linear guiding” are not considered to impart any structural limitation, rather it is just descriptive of the intended use of the mechanism.

	The corresponding structure described in the specification is guide pins 5 and 6, formed by the spindle 3 itself and by a single guide pin parallel to the spindle 3 [Para 54-55]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, and 13-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11 recites the limitation of “a device for preventing or impeding an inadvertent twisting of the spindle relative to the bodies.” Although this limitation meets the 3-prong analysis of 35 U.S.C. 112(f), the corresponding structure described in the specification of this device is at least one recess 
The examiner further notes that, as best understood for examination purposes, “device for preventing or impending an inadvertent twisting of the spindle relative to the bodies” comprises sufficient structure in the claim (the sufficient structure being the at least one recess and springy extension) and will not be interpreted under 35 U.S.C. 112(f). 
Claims 7, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent Claim 1 they depend on is rejected under U.S.C. 112(b). As such, Claims 7, 13, and 15-17 will be rejected under U.S.C. 112(b).
Claim 2, lines 4-5 recites the limitation of “a device for preventing or impeding an inadvertent twisting of the spindle relative to the bodies Although this limitation meets the 3-prong analysis of 35 U.S.C. 112(f), the corresponding structure described in the specification of this device is at least one recess or flattened region on at least one of the threaded not be interpreted under 35 U.S.C. 112(f). Claims 8, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent Claim 2 they depend on is rejected under U.S.C. 112(b). As such, Claims 8, 14, and 18-20 will be rejected under U.S.C. 112(b).

7, line 23 recites the limitation of “the elastic extension.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the elastic extension.” is interpreted as “the springy extension” that was previously recited in Claim 1. 
Claim 8, line 1 recites the limitation of “the elastic extension.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the elastic extension.” is interpreted as “the springy extension” that was previously recited in Claim 2. 
Claim 13, lines 13-14recites the limitation of “the at least one recess or flattened region.” There is insufficient antecedent basis for “flattened region” in the claim. For examination purposes, “the at least one recess or flattened region” is interpreted as “the at least one recess”” previously recited in Claim 1. 
Claim 14, liens 16-17 recites the limitation of “the at least one recess or flattened region.” There is insufficient antecedent basis for “recess” in the claim. For examination purposes, “the at least one recess or flattened region” is interpreted as “the at least one flattened region” previously recited in Claim 2. 
Claim 15, lines 19-20 recites the limitation of “two or four recesses or flattened regions.” There is insufficient antecedent basis for “flattened regions” in the claim. For examination purposes, “two or four recesses or flattened regions” is interpreted as “two or four recesses.” 
Claim 16, line 22 recites the limitation of “the threaded is formed.” As written, it is uncertain what is meant by “the threaded.” There is insufficient antecedent basis for “the threaded” in the claim. For examination purposes, “the threaded is formed” limitation is interpreted as “the threaded part is formed.”
17, lines 1-2 recites the limitation of “the at least one recess or flattened region of the at least one threaded part.” There is insufficient antecedent basis for “flattened region in the claim. For examination purposes, “the at least one recess or flattened region of the at least one threaded part.” limitation is interpreted as “the at least one recess of the at least one threaded part.”
Claim 18, lines 4-5 recites the limitation of “two or four recesses or flattened regions.” There is insufficient antecedent basis for “recesses” in the claim. For examination purposes, “two or four recesses or flattened regions” is interpreted as “two or four flattened regions.” 
Claim 19, line 8 recites the limitation of “the threaded is formed.” As written, it is uncertain what is meant by “the threaded.” There is insufficient antecedent basis for “the threaded” in the claim. For examination purposes, “the threaded is formed” limitation is interpreted as “the threaded part is formed.”
Claim 20, lines 9-10 recites the limitation of “the at least one recess or flattened region of the at least one threaded part.” There is insufficient antecedent basis for “flattened region in the claim. For examination purposes, “the at least one recess or flattened region of the at least one threaded part.” limitation is interpreted as “the at least one recess of the at least one threaded part.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenberger et al. (U.S. 8,821,156 B2, hereby referred to as “Ehrenberger”) in view of Peuker et al. (U.S. 9,283,060 B2, hereby referred to as “Peuker”). 
	Re Claim 1, Ehrenberger teaches an orthodontic expansion screw (10), comprising: 
at least two bodies (first body 11, second body 12) arranged at a mutual distance that can be changed by means of a spindle (14), which engages both bodies (11,12), wherein the spindle (14)  comprises an activating part (17), from which at least one threaded parts (first threaded portion 15, second threaded portion 16) proceeds into a threaded hole (refer to first and second threaded holes in Reproduced Fig. 1) of one of the two bodies (11, 12), the bodies having a first end (see Reproduced Fig. 2), which faces the activating part (17) of the spindle (14) and a second end (see Reproduced Fig. 2), which faces away from the activating part (17) of the spindle (14); 
a linear guiding means (31, 32, shown in Reproduced Fig. 1), which engage both bodies (11,12) and guide them while preventing a relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes (Col. 4, lines 50-61); and 

    PNG
    media_image1.png
    631
    944
    media_image1.png
    Greyscale
However, Ehrenberger is silent of a device for preventing or impeding an inadvertent twisting of the spindle relative to the bodies, and the at least one threaded part of the spindle has at least one recess that extends in the longitudinal direction of the spindle and wherein the body in which the at least one threaded part is inserted has a springy extension externally on its first end and/or on its second end, wherein the extension is directed against the at least one threaded part and protrudes into the recess when the spindle is in a position in which the extension faces the at least one recess, whereas the extension presses springily against the thread of the at least one threaded part when the spindle is in a position in which the extension does not face any recess.
Reproduced Fig. 1 (Ehrenberger, 2014)

    PNG
    media_image2.png
    631
    849
    media_image2.png
    Greyscale

Reproduced Fig. 2 (Ehrenberger, 2014)
Peuker discloses a locking device in the analogous art of complementary male/female threaded advancement structures (shown in Reproduced Fig. 3 below), wherein the male threaded part (25) has at least one recess (27) (taught as outer groove parallel to the longitudinal axis of the device, Col. 6, lines 1-5) in the longitudinal direction and is open in a radial direction. The recess (27) interacts with a springy extension (17) (the examiner notes the springy extension is represented as a pawl (17) that is spring loaded (Col. 15, lines 17-18)) of the female complementary part that is adapted to disengage/engage with the threaded part during advancement and rotation of the male threaded part (25), and audibly snaps into the recess (27) (Col. 14, lines 18-19) to provide the user with audible feedback regarding rotating and positioning of the male threaded part (25). Further, this audible snap-fit mechanism functions to prevent inadvertent twisting of the threaded connection (as taught by Peuker, where the pawl (i.e. springy extension), and the groove (i.e. recess) are interlocked and further rotation in the opposite direction is restricted, Col. 25, lines 4-5).

    PNG
    media_image3.png
    700
    696
    media_image3.png
    Greyscale












Reproduced Fig. 3 (Peuker, 2016)
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger to incorporate at least one recess longitudinally extended on at least one threaded part (15) of the spindle, and a springy extension that is located on the adjacent body (11) (that said threaded part (15) rotates and further advances into) and is adapted to engage with the threaded part (15) and to audibly click into said recess, thus allowing the dental practitioner to better estimate the rotating and positioning of the expansion screw.  Further, the integration of the audible snap-fit mechanism functions to prevent inadvertent twisting of the threaded connection.
Re Claim 2, Ehrenberger teaches an orthodontic expansion screw (10), comprising: 
at least two bodies (first body 11, second body 12) arranged at a mutual distance that can be changed by means of a spindle (14), which engages both bodies (11,12), wherein the spindle (14)  comprises an activating part (17), from which at least one threaded parts (first threaded portion 15, second threaded portion 16) proceeds into a threaded hole (refer to first and second threaded holes in Reproduced Fig. 1 above) of one of the two bodies (11, 12), the bodies having a first end (see Reproduced Fig. 2 above), which faces the activating part (17) of the spindle (14) and a second end (see Reproduced Fig. 2), which faces away from the activating part (17) of the spindle (14); 
a linear guiding means (31, 32, shown in Reproduced Fig. 1), which engage both bodies (11,12) and guide them while preventing a relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes (Col. 4, lines 50-61); and 
However, Ehrenberger is silent of a device for preventing or impeding an inadvertent twisting of the spindle relative to the bodies, and  the at least one threaded part of the spindle has at least one flattened region that extends in the longitudinal direction of the spindle and wherein the body in which the at least one threaded part is inserted has a springy extension externally on its first end and/or on its second end, wherein the extension is directed against the at least one threaded part and protrudes into the flattened region when the spindle is in a position in which the extension faces the at least one flattened region, whereas the extension presses springily against the thread of the at least one threaded part when the spindle is in a position in which the extension does not face any flattened region.
Re Claim 2, Peuker discloses a locking device in the analogous art of complementary male/female threaded part (25) has at least one flattened region (27) (taught as outer groove parallel to the longitudinal axis of the device, Col. 6, lines 1-5. The examiner interprets flattened region structure as a specific type of recess) in the longitudinal direction and is open in a radial direction. The flattened region (27) interacts with a springy extension (17) (the examiner notes the springy extension is represented as a pawl (17) that is spring loaded (Col. 15, lines 17-18)) of the female complementary part that is adapted to disengage/engage with the threaded part during advancement and rotation of the male threaded part (25), and audibly snaps into the flattened region (27) (Col. 14, lines 18-19) to provide the user with audible feedback regarding rotating and positioning of the male threaded part (25).  Further, this snap-fit mechanism functions to prevent inadvertent twisting of the threaded connection (as taught by Peuker, where the pawl (i.e. springy extension), and the groove (i.e. flattened portion) are interlocked and further rotation in the opposite direction is restricted, Col. 25, lines 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger to incorporate at least one flattened region longitudinally extended on at least one threaded part (15) of the spindle, and a springy extension that is located on the adjacent body (11) (that said threaded part (15) rotates and further advances into) and is adapted to engage with the threaded part (15) and to audibly click into said flattened region, thus allowing the dental practitioner to better estimate the rotating and positioning of the expansion screw.  Further, this snap-fit mechanism functions to prevent inadvertent twisting of the threaded connection.
	Re Claim 3, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1, wherein the extension (17) contacts the threaded part (15) of the spindle in each position of the spindle (14) (the examiner notes that Peuker illustrates the springy extension (17) contacting the recess of the threaded part of the spindle in various positions, as shown in Figs. 6a-6d). 
	Re Claim 4, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1, wherein the extension (17) presses the threaded part (15) of the spindle in each position of the spindle (14) (the examiner notes that Peuker illustrates the springy extension (17) pressing the recess of the threaded part of the spindle in various positions, as shown in Figs. 6a-6d below).


    PNG
    media_image4.png
    1169
    649
    media_image4.png
    Greyscale


















Figs. 6a-6d (Peuker, 2016)
	Re Claim 5, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, wherein the extension (17) contacts the threaded part (15) of the spindle in each position of the spindle (the examiner notes that Peuker illustrates the springy extension (17) contacting the flattened portion of the threaded part of the spindle in various positions, as shown in Figs. 6a-6d).
6, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, wherein the extension (17) presses the threaded part (15) of the spindle in each position of the spindle (14) (the examiner notes that Peuker illustrates the springy extension (17) contacting the flattened portion of the threaded part of the spindle in various positions, as shown in Figs. 6a-6d).
	Re Claim 7, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1, wherein the elastic (the examiner interprets as the “springy extension”) extension (17) has a surface that faces the threaded part of the spindle (14) (refer to Figs. 6a-6d above, illustrating that at least one surface of the extension is facing the threaded part), and is convex in design (the examiner notes that the convex design of the extension is illustrated in Figs. 6a-6d). 
Re Claim 8, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, wherein the elastic (the examiner interprets as the “springy extension”) extension (17) has a surface that faces the threaded part of the spindle (14) (refer to Figs. 6a-6d above, illustrating that at least one surface of the extension is facing the threaded part), and is convex in design (the examiner notes that the convex design of the extension is illustrated in Figs. 6a-6d).
	Re Claim 9, although the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1, it is silent to the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle. Peuker further discloses that the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle as illustrated in Reproduced Fig. 4 below. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to design the surface of the springy extension that contacts the threaded part of the spindle to be greater than the pitch of the thread of the .

    PNG
    media_image5.png
    390
    271
    media_image5.png
    Greyscale











Reproduced Fig. 4 (Peuker, 2016)
Re Claim 10, although the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, it is silent to the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle. Peuker further discloses that the extension of the surface with which the extension contacts the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle as illustrated in Reproduced Fig. 4 above. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to design the surface of the springy extension that contacts the threaded part of the spindle to be greater than the .
Re Claim 13, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1, wherein the at least one recess (27) extends over the entire length of the at least one threaded part (as shown in Reproduced Fig. 3 above).
14, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, wherein the at least one flattened region (27) extends over the entire length of the at least one threaded part (as shown in Reproduced Fig. 3 above).
Re Claim 15, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1.  Peuker further teaches that two, three, four or more detents (i.e. recesses) may be present and generally uniformly distributed over the circumference of the male threaded part (25) in order to be rotationally positioned relative to each other at one or more predetermined angular positions, and to provide an audible indication to allow a user to recognize the specific position, Col. 11, lines 17-30) , and lie diametrically opposite each other in pairs (the examiner notes that the Peuker teaching of two or more recesses generally uniformly distributed over the threaded part anticipates positioning the recesses diametrically opposite to each other in pairs).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to  incorporate two or four recesses are present on the at least one threaded part in order to rotate and position the expansion screw at more predetermined angular positions, as well as provide additional audible indications to allow the user to further identify the rotation and positioning of the threaded parts of the expansion screw. 

Re Claim 16, although the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 15, it is silent of at least one threaded part is a square with rounded edges, in which the threaded part is formed. 
Peuker teaches that two, three, four or more detents (i.e. recesses) may be present and generally uniformly distributed over the circumference of the male threaded part (25) at predetermined angular 

    PNG
    media_image6.png
    844
    1011
    media_image6.png
    Greyscale














Fig. 5 (Peuker, 2016)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to incorporate four equidistantly spaced recesses taught by Peuker, wherein at least one threaded part creates a square with rounded edges in order for the dentist practitioner to rotate and position the expansion screw at predetermined, recognizable angular (ex.  90 degree) positions. 
17, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 16, wherein the thread (the examiner interprets as the “threaded part”) of the at least one threaded part also extends at least in part into the at least one recess of the at least one threaded part (refer to Figs. 6a-6d above, wherein Peuker illustrates part of the threaded part extending into one of the surfaces of the recess (17)).
Re Claim 18, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, Peuker further teaches that two, three, four or more detents (i.e. flattened regions) may be present and generally uniformly distributed over the circumference of the male threaded part (25) in order to be rotationally positioned relative to each other at one or more predetermined angular positions, and to provide an audible indication to allow a user to recognize the specific position, Col. 11, lines 17-30) , and lie diametrically opposite each other in pairs (the examiner notes that the Peuker teaching of two or more flattened regions generally uniformly distributed over the threaded part anticipates positioning the flattened regions diametrically opposite to each other in pairs).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to  incorporate two or four flattened regions are present on the at least one threaded part in order to rotate and position the expansion screw at more predetermined angular positions, as well as provide additional audible indications to allow the user to further identify the rotation and positioning of the threaded parts of the expansion screw. 
Re Claim 19, although the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 18, it is silent of at least one threaded part is a square with rounded edges, in which the threaded part is formed. 
Peuker teaches that two, three, four or more detents (i.e. flattened regions) may be present and generally uniformly distributed over the circumference of the male threaded part (25) at predetermined 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to incorporate four equidistantly spaced recesses taught by Peuker, wherein at least one threaded part creates a square with rounded edges in order for the dentist practitioner to rotate and position the expansion screw at predetermined, recognizable angular (ex. 90 degree) positions. 
Re Claim 20, the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 19, wherein the thread (the examiner interprets as the “threaded part”) of the at least one threaded part also extends at least in part into the at least one recess of the at least one threaded part (refer to Figs. 6a-6d above, wherein Peuker illustrates part of the threaded part extending into one of the surfaces of the recess (17)).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenberger (U.S. 8,821,156 B2) in view of Peuker (U.S. 9,283,060 B2), and further in view of Gardner et al. (US 2015/0253091 A1, hereby referred to as “Gardner”). 
Re Claim 11, although the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 1, it is silent of the extension [being] a leaf spring. Gardner discloses a biasing mechanism in the analogous art of screw detent mechanisms, wherein a leaf spring is positioned within a detent slot such that a screw is able to traverse through said leaf spring and securely engage with a fastener slot (Page 3, [0028]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to include 
Re Claim 12, although the claimed expansion screw of Ehrenberger and Peuker is disclosed in the rejection of Claim 2, it is silent of the extension [being] a leaf spring. Gardner discloses a biasing mechanism in the analogous art of screw detent mechanisms, wherein a leaf spring is positioned within a detent slot such that a screw is able to traverse through said leaf spring and securely engage with a fastener slot (Page 3, [0028]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the orthodontic expansion screw of Ehrenberger and Peuker to include a leaf spring within the audible snap-fit mechanism of the springy extension and flattened region in order to utilize a known technique of biasing to engage said springy extension with said flattened region. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        





/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772